t c memo united_states tax_court brenda taft petitioner v commissioner of internal revenue respondent docket no filed date joseph a diruzzo iii and christopher j rajotte for petitioner kimberly a daigle and kenneth a hochman for respondent brief amicus curiae was filed by t keith fogg and carlton m smith as attorneys for the harvard federal tax clinic memorandum findings_of_fact and opinion vasquez judge respondent determined that petitioner was entitled to relief under sec_6015 for we must decide whether petitioner should instead receive relief under sec_6015 or f findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated by this reference petitioner resided in florida when she filed her petition petitioner and mr taft married in shortly after their marriage petitioner graduated from college with an associate’s degree in nursing and began working as a registered nurse mr taft began working for publix supermarkets inc publix where he was employed for over years one of the benefits of mr taft’s employment with publix was that he received company stock as part of his compensation over the years the value of his stock grew to over dollar_figure in mr taft was fired from publix the following year he began liquidating his stock to fund an extramarital affair mr taft concealed his stock transactions and his affair from petitioner all section references are to the internal_revenue_code_of_1986 in effect at all relevant times when the time came to file their return mr taft did not want petitioner to discover the stock liquidation therefore he directed their longtime accountant to electronically file their joint_return without petitioner’s approval or review the return reported a dollar_figure sale of publix stock and nearly dollar_figure in income from pensions and annuities the return however failed to report dollar_figure mr taft received in taxable dividends unbeknownst to petitioner respondent later assessed the additional tax_liability arising from the dividends in late petitioner discovered the affair she quickly separated from mr taft and filed for divorce in the course of the divorce proceeding petitioner learned that mr taft had liquidated all of his publix stock and that he had wasted most of the family’s retirement savings the divorce became final in shortly after the divorce became final petitioner filed her return showing that she was due a refund of dollar_figure instead of issuing the full refund respondent credited dollar_figure to the joint liability resulting from mr taft’ sec_2 the divorce decree states that mr taft has engaged in an affair with another woman and has liquidated all of the parties savings retirement_funds for his own use further the court finds that mr taft has economically devastated the family as a direct result of mr taft’s wasteful liquidation of the parties’ savings most disturbing to the court is mr taft’s rapid spending of the parties savings in less than six months time unreported dividends petitioner filed a form_8857 request for innocent spouse relief requesting that she be relieved of the liability resulting from the unreported dividends and that respondent refund her money that was credited to that liability respondent determined that petitioner qualified for relief under sec_6015 but was not entitled to a refund petitioner timely filed a petition for review of respondent’s determination opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 see sec_1_6013-4 income_tax regs sec_6015 provides three avenues for relief from that liability often referred to as innocent spouse relief to a taxpayer who has filed a joint_return sec_6015 allows relief for understatements of tax attributable to certain erroneous items on a return sec_6015 provides relief for a portion of an understatement_of_tax to taxpayers who are separated or divorced and sec_6015 more broadly confers on the commissioner discretion to grant equitable relief to taxpayers who otherwise do not qualify under sec_6015 or c see also sec_6015 respondent determined that petitioner met the requirements for relief under sec_6015 consequently the entire deficiency was allocated to mr taft however because spouses that are granted sec_6015 relief are not entitled to refunds petitioner did not receive a refund of her money that was used to satisfy the deficiency attributable to mr taft see sec_6015 petitioner argues that she should have instead been granted relief under sec_6015 which allows for refunds under these circumstances see sec_6015 sec_6015 provides that a taxpayer will be relieved of liability for an understatement_of_tax if a a joint_return was made for the taxable_year in question b there is an understatement_of_tax attributable to erroneous items of the nonrequesting spouse c the requesting spouse establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the deficiency attributable to the understatement and e the requesting spouse elects to invoke subsection b within two years after the date the commissioner has begun collection actions with respect to the requesting spouse the requirements of sec_6015 are conjunctive failure of a requesting spouse to satisfy any one of the elements precludes relief 119_tc_306 aff’d 101_fedappx_34 6th cir the requesting spouse bears the burden of proving entitlement to sec_6015 relief id pincite respondent concedes that petitioner satisfies the requirements of sec_6015 b and e respondent argues however that petitioner does not meet the requirements of subparagraphs c and d because she had reason to know of the understatement and because it would not be inequitable to hold her liable for the deficiency we address these two arguments in turn sec_6015 reason to know an individual has reason to know of the understatement if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the understatement 121_tc_73 see also 872_f2d_1499 11th cir aff’g tcmemo_1988_63 sec_1_6015-2 income_tax regs consequently the requesting spouse has a duty_of inquiry with respect to the income_tax return filed 114_tc_276 the duty_of inquiry is subjective focusing on the individual seeking relief smith v commissioner tcmemo_2009_237 slip op pincite factors to be considered in making this determination are the requesting spouse’s level of education the requesting spouse’s involvement in the family’s business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family’s past levels of income standard of living and spending patterns and the culpable spouse’s evasiveness and deceit concerning the couple’s finances see stevens v commissioner f 2d pincite education petitioner has an associate’s degree in nursing she has no accounting or business background and has never taken tax classes this factor weighs in favor of petitioner see wang v commissioner tcmemo_2014_206 at stating that the education factor is frequently decided in favor of taxpayers who are highly educated but who lack education in business accounting or tax financial affairs petitioner credibly testified that she and her husband maintained a great deal of independence from each other when it came to the family’s financial affairs petitioner and mr taft each maintained a separate bank account which the other could not access and they refrained from opening or reviewing each other’s mail consequently petitioner did not have access to the account where the dividends would have been deposited and she did not review mr taft’s mail where the dividends would have been reported petitioner’s role in the family’s financial affairs was limited to paying certain household expenses this factor weighs in favor of petitioner lavish or unusual expenditures while mr taft surely made lavish and unusual expenditures in he concealed them from petitioner and did not make them for her benefit mr taft spent all his available_resources on his secret affair it was not until late in that petitioner discovered the affair and the fact that mr taft had wasted his retirement savings this factor weighs in favor of petitioner culpable spouse’s evasiveness or deceit petitioner was clearly the victim of mr taft’s deceit mr taft did not want petitioner reviewing their joint_return because she would have discovered that he had liquidated the family’s retirement savings therefore mr taft directed the accountant to file the return electronically without petitioner’s signature or review when petitioner inquired as to the status of the return mr taft brusquely responded that he took care of it this factor weighs in favor of petitioner we infer from petitioner’s credible testimony that her inquiry ended here because she trusted that their longtime accountant had properly prepared the return see 887_f2d_959 9th cir stating that a spouse’s trust in an accountant’s expertise can satisfy a duty_of inquiry given that all four factors weigh in favor of petitioner we conclude that petitioner has adequately established that she had no reason to know of the understatement sec_6015 inequity next we must address whether it is inequitable to hold petitioner liable for the deficiency see sec_6015 the material factors most often cited and considered are whether there has been a significant benefit to the spouse claiming relief and whether the failure to report the correct_tax liability on the joint_return resulted from concealment overreaching or any other wrongdoing on the part of the other spouse alt v commissioner t c pincite 118_tc_106 aff’d 353_f3d_1181 10th cir as stated in the prior section the understatement was attributable to mr taft and did not result in any significant benefit to petitioner as the divorce court acknowledged see supra note mr taft depleted his family’s savings for his own use the record also establishes that mr taft concealed his wasteful spending stock sales and dividend distributions from petitioner under these circumstances we find that it would clearly be inequitable to hold petitioner liable for the deficiency in sum we find that petitioner has established that she meets the requirements of sec_6015 accordingly petitioner is entitled to relief from joint_and_several_liability and a refund of dollar_figure see sec_6015 in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for petitioner petitioner and amicus alternatively argue that she is entitled to relief under sec_6015 and that the court should invalidate sec_1_6015-4 income_tax regs which bars refunds under certain circumstances because we determine that petitioner is entitled to relief under sec_6015 we need not address this alternative argument petitioner meets the requirements for a refund under sec_6511
